DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Paul J. Palinski   on October 15, 2021.

The application has been amended as follows: 
Replace “the drive are moved away”, Claim 1 Line 9 , with:
 -- the drive are moved together with the part and away --  ;
Replace “a plate is connected”, Claim 9 Line 2 , with:
 -- a plate connected --   .

REASONS FOR ALLOWANCE
Claims 1-3, 5-12, 14, 17, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record fails to teach a vertical flow wrapper having all claimed limitations, particularly comprising a cross-sealer and a motor operating the cross-sealer (“drive”, illustrated by motor 10 in Fig. 3, Para 0023) installed on different surfaces of a movable part (represented by a movable door 11 in Fig. 3, having opposed surfaces – a first surface away from the viewer of Fig. 3 with a cross-sealer 6 affixed thereto, and a second surface opposite the first, i.e. facing the viewer of Fig. 3 with a motor 10 affixed thereto), wherein the movable part (door) is configured to move between an operation position (as illustrated in Figs. 2a-b with the door 11 closed), and an inspection position (as illustrated in Fig. 3 with the door 11 open for visual inspection), the cross-sealer and drive/motor being configured to move jointly (“together) with the part/door and away from the frame, during movement from the operation position to the inspection position.
Regarding Claim 7, the prior art of record fails to teach a method of inspecting any of the following sub-components of the vertical flow wrapper of Claim 1: drive (see motor 10 discussed above), an electrical supply, a sensor connection, the method comprising a step of unlocking the movable part (“loosening” a fixing means like a door hinge or a door lock permitting door movement, see Figs. 2-3) together with the cross-sealer and permitting movement between the operation position and the inspection position.
For illustration and contrast purposes, in any of the three alternative interpretations of Palmnas’ movable parts (see PA, PB, and PC in the examiner-annotated Figs. 1, 3, and 5 of Palmnas, as provided in the Final Rejection dated 7/12/2021), Palmnas’ parts are not configured as recited, in particular not possessing a configuration wherein the cross-sealer and electric motor/drive are jointly/together moved with the movable part away from the frame.  
Since the prior art (e.g. Palmnas ) teaches vertical flow wrapper (and related methods) which lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-3, 5-6, 8-12, 14, 17, and 21-27 are allowable as depending from independent Claims 1 and 7, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731